RICKHOFF, Justice.
Appellant pled guilty, with a plea recommendation, to making or possessing counterfeit insurance documents, a felony. The trial court assessed punishment at five years’ confinement, according to the terms of the plea agreement. Appellant filed a general notice of appeal. The trial court did not grant appellant permission to appeal.
On appeal, appellant contends his plea was involuntary because his trial attorney had a conflict of interest. Appellate courts may not consider the issue of voluntariness of a guilty plea from a plea-bargained, felony conviction. Cooper v. State, 45 S.W.3d 77, 77 (Tex.Crim.App.2001); see also Tex.R.App. P. 25.2(b). Therefore, because appellant’s sentence did not exceed that to which he agreed and because he *685filed a general notice of appeal, we are without jurisdiction to consider the merits of appellant’s complaint and we must dismiss the appeal.